DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to the above application filed on 04 April 2016.  Claims 1-17 are cancelled. Claims 18-33 are examined.
Drawings
3.	Figures 2-8 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third heat exchanger arranged in the exhaust line between the heat exchanger modules, for preheating fuel, in claim 22 must be shown or the feature(s) canceled from the claim.  No new matter should be entered.
4.	Figures 2-8 are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “17” has been used to designate both, third heat exchanger arranged in the exhaust line and third heat exchanger for preheating fuel and not arranged in the exhaust line.
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
6.	Claims 20, 22, and 24-33 are objected to because of the following informalities
Regarding Claim 20:
The recitation “behind the other in each case in the compressor air line” (l. 3) is believed to be in error for – behind the other in the compressor air line –.
The recitation “the heat exchanger modules” (ll.4-5) is believed to be in error for – the two heat exchanger modules –.
Regarding Claim 22:
The recitation “the heat exchanger modules” (ll. 2-3) is believed to be in error for – the two heat exchanger modules –.
Regarding Claim 24:
The recitation “the compressor intercooling” (l. 3) is believed to be in error for – a compressor intercooling –.
The recitation “its” should be replaced with the proper noun to which it refers.
Regarding Claim 25:
The recitation “the chiller” (l. 2) is believed to be in error for – the thermally driven chiller –.
Regarding Claim 26:
The recitation “the chiller” (l. 2) is believed to be in error for – the thermally driven chiller –.
The recitation “the mixed stream outlets” (l. 2) is believed to be in error for – mixed stream outlets –.
The recitation “the steam jet nozzles” (l. 2) is believed to be in error for – the two steam jet nozzles –.
Regarding Claim 27: 
The recitation “the input side … the return line … the output side” (ll. 4-5) is believed to be in error for – an input side … a return line … an output side –.
Regarding Claim 28:
The recitation “the input side … the return line” (ll. 3-4) is believed to be in error for – an input side … a return line –.
the pronoun "it" (l. 4) is objected to and should be replaced with the proper noun to which it refers.
Regarding Claim 29:
The recitation “the input side … the output side” (ll. 3-4) is believed to be in error for – an input side … an output side –.
Regarding Claim 30:
the pronoun "it" (l. 6) is objected to and should be replaced with the proper noun to which it refers.
The recitation “the combustion” (l. 6) is believed to be in error for – combustion –.
The recitation “a heat exchange” (l. 7) is believed to be in error for – the heat exchange –.
Regarding Claim 31:
The recitation “by expansion” (l. 2) is believed to be in error for – by the expansion –.
Regarding Claim 32:
The recitation “the compressor intercooling” (l. 2) is believed to be in error for – an compressor intercooling –.
The recitation “utilizes heat” (l. 3) is believed to be in error for – utilizes the waste heat –.
Regarding Claim 33:
The recitation “heat exchange with exhaust gas” (l. 2) is believed to be in error for – the heat exchange with the exhaust gas –.
The recitation “water” (l. 3) is believed to be in error for – the water –.
The recitation “heated water” (l. 4) is believed to be in error for – the heated water –.
The recitation “is fed at least to part of a compressor intercooling” (ll. 5-6) is believed to be in error for – is fed to an inlet of at least to part of a compressor intercooling.  –.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
20.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



21.	Claims 24-28 and 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22.	Regarding Claim 24, the recitation “the compressor intercooling” (l. 3) renders the claim indefinite because “the compressor intercooling” is not positively recited in the claim.  Therefore, the scope of the claims is unascertainable. 
25.	Claims 25-28 are rejected as being dependent upon Claim 24.
26.	Regarding Claims 27-28, the recitation “the heat exchanger modules of the first heat exchanger” (ll. 2-3) renders the claim indefinite because “the heat exchanger modules” are not positively recited in the claims.  Therefore, the scope of the claims is unascertainable. 
27.	Regarding Claims 27-28, the recitation “the flash evaporators” (l. 5 in claim 27) and “the flash evaporator” (l. 4 in claim 28) renders the claim indefinite because “the flash evaporators” and “the flash evaporator” are not positively recited in the claims.  Therefore, the scope of the claims is unascertainable. 
28.	Regarding Claim 33, the recitation “and water is further cooled in that there is connected to at least one flash evaporator, in which heated water is evaporated, at least one steam jet nozzle for withdrawing the steam by suction, wherein the water cooled during the evaporation is fed at least to part of a compressor intercooling.” (ll. 3-6) renders the claim indefinite because it is unclear and ambiguous. It is what exactly is connected to at least one flash evaporator, and or if water is connected to both the flash evaporator and steam jet nozzle. Therefore, the scope of the claim is unascertainable.

Claim Rejections - 35 USC § 102
29.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

31.	Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim 2013/0001948.
32.	Regarding Claim 18, Lim teaches a power plant 100 comprising (Figs. 1 &3): 
a compressor 111, 210, a combustion chamber 150 and a turbine 160, 
a compressor air line (R1, R3, R6, R8, R9) which connects the compressor 111, 210 to the combustion chamber 150, 
a first heat exchanger 131 which is connected into the compressor air line (R1, R3, R6, R8, R9), 
and a first expander 141 which is arranged in the compressor air line (R1, R3, R6, R8, R9) between the first heat exchanger 131 and the combustion chamber 150 (Fig. 1), 
the first heat exchanger 131 is further connected into an exhaust line R11 which branches from the turbine 160,
and the first expander 141 and the compressor 111,210 are arranged on a common shaft (rotational shaft) ([0014, 0030,0033,]; Figs. 1 &3).
33.	Regarding Claim 19, Lim teaches the invention as claimed and as discussed above for claim 18, and Lim further teaches
the compressor 111, 210 is a multi-stage intercooled compressor (plurality of compressors), in which second heat exchangers (intercooler not shown) are arranged as compressor intercooling between the compressor stages (between the respective compressors) ([0030, 0079]; Figs. 1 &3).

Claim Rejections - 35 USC § 103
34.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

35.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
36.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 18, and further in view of Smith 8176724. 
35.	Regarding Claim 20, Lim teaches the invention as claimed and as discussed above for claim 19.  However, Lim does not teach the first heat exchanger comprises two heat exchanger modules, which are both arranged one behind the other in each case in the compressor air line and the exhaust line, wherein a water injection is arranged in the compressor air line between the heat exchanger modules.  .
36.	Smith teaches
the first heat exchanger 8, 9 comprises two heat exchanger modules 8, 9, which are both arranged one behind the other (seen in Fig. 5) in each case in the compressor air line (elements 12-16 depict the compressor air line) and the exhaust line (22, 24, and 26 depict the exhaust line) (Fig. 5), 
a water injection 36 is arranged in the compressor air line between the heat exchanger modules 8, 9. (Fig. 5).
37.     It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the first heat exchanger 131 of Lim with Smith’s two heat exchanger modules 8, 9, with a water injection 36 that is arranged in the compressor air line between the heat exchanger modules 8, 9 and arranged one behind the other in Lim’s in the compressor air line (R1, R3, R6, R8, R9) and the exhaust line exhaust line R11, in order to cool the recuperated air and allow more energy to transfer into the heated air (Smith; Col. 8, ll. 12-16).
38.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 19, and further in view of Reale 2005/0121532. 
39.	Regarding Claim 21, Lim teaches the invention as claimed and as discussed above for claim 19.  However, Lim does not teach the second heat exchangers are connected into a district heating circuit.
40.	Reale teaches
the second heat exchangers 30 are connected into a district heating circuit 32 ([0027; 0030]; Fig. 1).
41.     It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the second heat exchangers (intercooler not shown) of Lim and arrange them such that they are connected into a district heating circuit 32, as taught by Reale, in order to deliver the extracted heat to the district heating system to be sued for space heating or other requirements (Reale; [0028]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lim in view of Smith, as applied to claim 20, and further in view of Ball Jr 2014/0102071. 
43.	Regarding Claim 22, Lim in view of Smith teaches the invention as claimed and as discussed above for claim 19.  However, Lim in view of Smith does not teach a third heat exchanger is arranged in the exhaust line between the heat exchanger modules, for preheating fuel.
44.	Ball Jr teaches
a heat exchanger 50 is arranged in the exhaust line 72,70,80 for preheating fuel 24 ([0019;0021]; Fig. 2).
45.     It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the heat exchanger modules 8, 9 of Lim in view of Smith and include a third heat exchanger 50 for preheating fuel 24, as taught by Ball Jr, and arrange it in Lim in view of Smith’s  exhaust line exhaust line R11, in order to heat the fuel to the desired temperature (Ball Jr; [0019, ll. 17-20).
40.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 18, and further in view of Gardiner 2012/0317988. 
41.	Regarding Claim 23, Lim teaches the method as claimed and as discussed above for claim 18.  However, Lim does not teach a fourth heat exchanger is arranged in an air supply line to the compressor and is connected into a cooling circuit of the power plant.
42.	Gardiner teaches
             a fourth heat exchanger 155 is arranged in an air supply line 132 to the compressor 120 and is connected (via 165,160) into a cooling circuit (seen in Fig. 1) of the power plant 110 (Fig. 1).
.
44.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 18, and further in view of Watkins 2017/0114672. 
45.	Regarding Claim 24, Lim teaches the method as claimed and as discussed above for claim 18.  However, Lim does not teach comprising a thermally driven chiller which is connected on its cold output side to an inlet of at least part of the compressor intercooling.
46.	Watkins teaches
comprising a thermally driven chiller [a] which is connected on its cold output side [b] to an inlet [c] of at least part of the compressor intercooling 12 (Annotated Fig. 4, below).

    PNG
    media_image1.png
    560
    833
    media_image1.png
    Greyscale

Figure A: Annotated Fig. 4 of Watkins (US 2017/0114672)
47.     It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Lim and include Watkins’s thermally driven chiller [a] which is  .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lim, as applied to claim 18, and further in view of Kerth 9938895. 
55.	Regarding Claim 29, Lim teaches the invention as claimed and as discussed above for claim 18.  However, Lim does not teach a second expander is arranged downstream of the first expander and is connected on the input side to the compressor air line at a position downstream of the first expander and opens on the output side into the exhaust line.
56.	Kerth teaches
a second expander 124 is arranged downstream of the first expander 122 and is connected on the input side 183 to the compressor air line 112 at a position downstream (seen in Fig. 2) of the first expander 122 and opens on the output side 129 into the exhaust line 140 (Col. 4, l.46 – Col. 5, l. 8; Fig. 2.  Kerth teaches that there can be more than one expanders and that they can be air expanders, i.e, the expanders can be arranged after each other without combustors (elements 125, 127) between them.  Kerth further teaches that each outlet of the expanders can be connected to the exhaust line.).
57.     It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the compressor air line (R1, R3, R6, R8, R9) of Lim with Kerth’s second expander 124 that is arranged downstream of Lim’s first expander 131 and is connected on the input side 183 to the compressor air line 112 at a position downstream of the first expander 131, as taught by Kerth,  and opens on the output side 129 into the exhaust line 140, in order to provide cooling for the exhaust gas.

Allowable Subject Matter
49.	Claim 33 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
50.	Claims 30-32 are allowed.
51.	The following is an examiner’s statement of reasons for allowance:
52.	Prior art does not teach in combination with the other limitations of the independent claim 30, preheating the compressor air in a heat exchange to a maximum permissible outlet temperature in terms of materials technology, before it is expanded prior to the combustion, wherein the compressor air is preheated in a heat exchange with an exhaust gas of the power plant.
53.	Prior art of Lim 2013/0001948, teaches preheating the compressor air in a heat exchange with heat exchanger 131 before it is expanded prior to the combustion.  However, Lim does not teach preheating the compressor air in a heat exchange to a maximum permissible outlet temperature because it has an extra heat exchanger 132 (Fig. 1) through which the expanded air flows through prior to entering the combustor 150. Claim 33 would be allowable because it depends on allowable independent Claim 30, but has 112b issues.

54.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
55.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635. The examiner can normally be reached Monday - Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACEK LISOWSKI/	/GERALD L SUNG/                                                                                                   Primary Examiner, Art Unit 3741                                                                                                     Examiner, Art Unit 3741